NO. 07-11-0416-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL B

                                           JANUARY 24, 2013
                                    _____________________________

                                       STEVE MONTRELL WILLIAMS,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,


                                                Appellee
                                    _____________________________

                           FROM THE 19TH DISTRICT COURT OF MCLENNAN COUNTY;

                       NO. 2011-270-C1; HONORABLE RALPH T. STROTHER, PRESIDING
                                    _____________________________

                                          Memorandum Opinion
                                    _____________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      In this appeal, Steve Montrell Williams challenges his  conviction  of  aggravated  robbery  by
contending the trial court erred in 1) overruling his objection to the State’s closing  argument,  2)
admitting the victim’s knowledge of other persons who  have  had  stores  robbed,  and  3)  admitting
evidence of a comment made by appellant’s mother.  We affirm the judgment.


      Closing Argument
      On December 7, 2010, appellant and Arrick Mathews robbed at gunpoint a  liquor  store  in  Waco
owned by Sophorn Meas and her husband.  During closing argument, the prosecutor  made  the  following
statement:
      . . . [I]f we can’t convince a jury, 12 people, to find this  defendant  guilty  of  aggravated
      robbery, then we might as well go back to our office and just  dismiss  all  the  robberies  we
      have.  And you-all know, if you-all read the paper       and you watch TV, there has been a lot
      of them lately.  This case is just as good as any of them.  If we can’t get this one,  then  we
      might as well get rid of all of them, because the evidence points - -


At that point, appellant objected to “that line of questioning . .  .,  get  rid  of  all  the  other
cases” because they were “talking about one particular case, and that’s an inappropriate argument  to
make.”  The court overruled the objection.   Appellant  contends  on  appeal  that  the  argument  is
improper because 1) “it pressured the jurors to believe that the State would  be  forced  to  dismiss
other robbery cases if they acquitted Williams  in  this  case,”  and  2)  it  referred  to  unproved
extraneous offenses.   We overrule the issue.
      To preserve error, a complaint must be made to the trial court by a timely request,  objection,
or motion that states the grounds for the ruling with sufficient specificity to make the trial  court
aware of the complaint.  Tex. R. App. P. 33.1(a)(1).  Moreover, the  grounds  urged  on  appeal  must
comport with those made at trial.  Guevara v. State, 97 S.W.3d 579,  583  (Tex.  Crim.  App.  2003);
Williams v. State, 191 S.W.3d 242, 255  (Tex.  App.–Austin  2006,  no  pet.)  (holding  that  when  a
complaint on appeal does not comport with that made at trial, error is not preserved).
      Here, appellant objected at trial on the basis that the argument was  “inappropriate,”  but  he
failed to identify in what manner it was so.  He said nothing about the argument  having  the  effect
of pressuring the jurors to render a guilty  verdict  to  prevent  other  robbery  cases  from  being
dismissed.  Nor did he contend that the prosecutor was interjecting evidence outside of  the  record.
Thus, the grounds urged below do not comport with those made here.  And, because he  did  not  afford
the trial court an opportunity to consider them, they were waived.
      Yet, even if the objection was preserved, the  State  made  no  reference  to  appellant  being
involved in any of the other purported robberies.  Instead, one could interpret the  comment  as  the
State pleading for law enforcement.  That is, it had proved the elements of the crime,  according  to
the prosecutor.  But, if the jury opted to acquit, there would be no reason to prosecute such  crimes
in the future.  So, the jury should enforce the law prohibiting robberies  by  convicting  appellant,
or so the argument would go.  And, as a plea for  law  enforcement,  it  was  a  permissible  closing
argument.  Freeman v. State, 340 S.W.3d 717, 729 (Tex. Crim. App. 2011), cert. denied,  __  U.S.  __,
132 S. Ct. 1099, 181 L. Ed. 2d 986 (2012) (stating that the State may argue  that  juries  should  deter
certain crimes by their verdicts).
      Admission of Evidence – Knowledge of Other Store Owners Being Robbed and Killed


      Next, appellant complains of the trial court’s decision to admit evidence from the complainant,
Meas, regarding robberies resulting in the  shooting  of  an  acquaintance  who  also  ran  a  store.
Allegedly, it was irrelevant.[1]  We overrule the issue.
      The State was required to prove that appellant intentionally or knowingly threatened or  placed
Meas in fear of imminent bodily injury or death.  See  Tex.  Penal  Code  Ann.  §  29.02(a)(2)  (West
2011).  Her testimony that she had a friend who had been robbed several times and then killed in  the
last robbery could be reasonably construed as relevant to the element  of  fearing  death  or  bodily
injury.  In other words, she was aware of like circumstances resulting in the death of another  store
owner.  So, she had basis to fear bodily injury or death.  At the very  least,  we  cannot  say  that
such an interpretation of the evidence would fall outside the zone of reasonable  disagreement.   See
Walters v. State, 247 S.W.3d 204, 217 (Tex. Crim. App. 2007) (stating that  a  trial  court  errs  in
admitting evidence when the ruling constitutes an abuse of discretion and it so constitutes an  abuse
when it falls outside the zone of reasonable disagreement).  Thus,  we  cannot  say  that  the  trial
court erred in overruling the objection.
      To the extent that appellant suggests that the evidence was prejudicial, he did not  object  to
its admission below on the basis of Texas Rule of Evidence 403.  So, the  matter  was  not  preserved
for review.   See Williams v. State, supra.
      Admission of Evidence – Comment by Appellant’s Mother
      The second instance of the alleged improper admission of evidence involved a  comment  made  by
appellant’s mother.  Defense counsel asked the investigating  detective  about  a  conversation  with
that person.  The conversation consisted of appellant’s mother being told that  her  son  was  wanted
for questioning about a robbery, and the witness testified that appellant’s  mother  “.  .  .  seemed
like she already knew that, the way she responded.”  Thereafter, the State asked  the  witness  about
what the mother said to lead her to that opinion.  Though appellant objected to  the  question  since
it purportedly solicited hearsay, the trial court allowed the witness to answer.  And, in  answering,
the witness disclosed that the mother said:  “Thank God he’s over 19 years old.   What  has  he  done
now?  I am his mother.”
      It is reasonably debatable whether appellant opened the door to the testimony  about  which  he
now objects.  His line of questioning resulted in the witness alluding to what the mother said.   The
State simply asked the witness to finish what appellant began.  But that is not something we need  to
decide.  Instead, the utterance could be viewed as indicative  of  the  mother’s  state  of  mind  in
response to or her emotion (i.e. frustration) arising from her being told that the police  wanted  to
talk to her son.  See Tex. R. Evid.  803(3)  (describing  the  hearsay  exception  to  consist  of  a
“statement of the declarant's then existing state of mind, emotion, sensation, or physical  condition
. . . but not including a statement of memory or belief to prove  the  fact  remembered  or  believed
unless it relates to the execution, revocation, identification, or terms of declarant's  will).”   At
the very least, so construing the declaration would fall within the zone of reasonable  disagreement.
 More importantly, no limiting instruction restricting the jury’s consideration of the  statement  to
that purpose was sought by appellant; thus, the jury was free to use it as it cared to.  Wesbrook  v.
State, 29 S.W.3d 103, 114 n.8 (Tex. Crim. App. 2000) (so holding).
      Accordingly, appellant’s issues are overruled, and the judgment is affirmed.

                                        Brian Quinn

                                        Chief Justice
Do not publish.
-----------------------
      [1]The State asserted the evidence was admissible at trial to show why Meas would be  reluctant
to assist police.  Nevertheless, we may uphold the trial court’s ruling on any theory  applicable  to
the case.  Martinez v. State, 91 S.W.3d 331, 336 (Tex. Crim. App. 2002).